Title: From George Washington to Peter Hog, 24 September 1755
From: Washington, George
To: Hog, Peter

 

[Fort Dinwiddie, 24 September 1755]

Instructions for Captain Hogg of the Virginia Regiment.
You are Hereby Ordered, to add Bastions to, and Build Barracks in the Fort, immediately: and to Fall all the Wood within Musket-Shot, that you may be Guarded against Surprizes.
You are to provide Coopers, and have Casks to put your Provisions in; and See that Some of them are made of such convenient Sizes, that they may be easily transported on horse-back.
You are to Engage Grain enough to Serve your Company twelve Months; and to Draw upon your Commissary for Money to pay for it. Beef you may also engage to be delivered at Your Fort, upon the most Reasonable Terms you can, and draw as above, for the money.
You are to see that the Muster-Rolls of the Company are regularly called three times a day; at which times an Officer is to be present: and that they are duly Exercised, when the Service will admit of it.
You are to transmit me weekly Returns of your Company, to be Signed by yourself and Officers; and a Return the first Day of every Month, reporting the variations that may have happened.
And when any of the non-commissioned Officers or Soldiers, should happen to Die; they are to be continued on the Rolls as Effective Men, twenty-eight Days, to pay for their Coffins, &c.—You are not to Supply the Men with any Necessaries, deducting the same from their pay; You are only to be careful in Seeing they lay out their pay, or part thereof, for such Necessaries as they stand in need of. You are to use your utmost Endeavours in protecting the Inhabitants of Green-Briar, Jackson’s River, and those within, from the Incursions of the French and Indians. In order to do which, you are frequently to send out strong Parties to Scour the Woods and Mountains, in those parts.
Lastly. You are to be very particular in Seeing that good Discipline and Order are observed in your Garrison, &c. and you are to Govern yourself, in every Respect, by the Rules and Articles of War. Given under my Hand at Fort-Dinwiddie: this 24th of September, 1755.

G:W.

